Citation Nr: 1030240	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart 
disease, to include exposure to Agent Orange. 

2.  Entitlement to service connection for diabetic nephropathy, 
to include exposure to Agent Orange.

3.  Entitlement to service connection for gouty arthritis, to 
include exposure to Agent Orange.

4.  Entitlement to service connection for diabetes mellitus, to 
include exposure to Agent Orange.

5.  Entitlement to service connection for hypertension, to 
include exposure to Agent Orange.



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
March 1963 to March 1983. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic of 
the Philippines (RO), in which the benefits sought on appeal were 
denied. 

The Board observes that the Veteran has claimed service 
connection for arteriosclerotic heart disease, to include due to 
exposure to herbicides in service. The Board is cognizant that, 
on October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs directed the 
Board to stay action on all claims for service connection that 
cannot be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  While the Veteran 
has been diagnosed with arteriosclerotic heart disease, there is 
currently no evidence that the Veteran was exposed to herbicides 
in service and, therefore, his case is not subject to the stay 
and the Board may proceed in adjudication.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not have service, or other duty or 
visitation, in the Republic of Vietnam.

2. There is insufficient evidence to show that the Veteran had 
exposure to Agent Orange or other herbicide agents during his 
naval service.

3.  The preponderance of the evidence does not establish that 
arteriosclerotic heart disease had an onset in service, 
manifested within one year of service separation, or is otherwise 
related to the Veteran's active military service. 

4.  The preponderance of the competent evidence does not show 
that the Veteran's diabetic nephropathy is etiologically related 
to his service. 

5.  The preponderance of the evidence does not establish that the 
Veteran's current gouty arthritis is etiologically related to his 
service. 

6.  The preponderance of the evidence does not establish that 
diabetes mellitus had an onset in service, manifested within one 
year of service separation, or is otherwise related to the 
Veteran's active military service.

7.  The preponderance of the evidence does not establish that 
hypertension had an onset until more than five years after 
separation, or it is otherwise related to the Veteran's active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arteriosclerotic 
heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1131,  5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).
2.  The criteria for service connection for diabetic nephropathy 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131,  5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

3.  The criteria for service connection for gouty arthritis have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131,  5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

4.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131,  5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

5.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131,  5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.   VA's Duty to Notify and Assist  
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   
 
VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  
 
Here, prior to the July 2006 RO decision in the matter, VA sent 
two letter to the Veteran in March 2006 that together addressed 
all of the notice elements concerning his claim.  The first March 
2006 letter informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his and 
VA's respective duties for obtaining evidence.  In the second 
March 2006 notice letter, VA informed the Veteran how it 
determines the disability rating and the effective date for the 
award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds 
that the VCAA duty to notify was fully satisfied as to the 
Veteran's claim. 
 
In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   
 
In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  The Board notes that no 
medical examination has been conducted or medical opinion 
obtained with respect to the issues on appeal.  However, the 
evidence of record does not show that VA examinations and/or 
opinion are not necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  
 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Simply stated, A VA examination under the standards of 
McLendon is not warranted in this case.

While the record reflects current diagnoses for the issues at 
hand, post-service treatment records do not show that the Veteran 
was first diagnosed or treatment for any of his current disorders 
until years after his discharge from service.  The Board has 
considered the January 2010 medical statement from Dr. B. C. S., 
in which he indicated that the Veteran's diabetes mellitus and 
diabetic nephropathy are etiologically related to his alleged 
exposure to Agent Orange in service.  This opinion is based on 
the Veteran's reports that he was exposed to Agent Orange during 
service; and it is not supported by the record.  

As shown below, the record does not establish the Veteran is 
entitlement presumption to Agent Orange, and there is no evidence 
of record that shows the Veteran was otherwise exposed to Agent 
Orange.  Dr. S's medical opinion has no probative value.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that 
a medical opinion premised upon an unsubstantiated account is of 
no probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (finding 
the Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have been 
previously rejected.)

Further, other than the Veteran's assertions, there is no other 
evidence of record that links the Veteran's current diagnoses to 
his service.  Lay statements are competent evidence, which may be 
used as evidence of continuity of symptomatology to substantiate 
a claim for service connection under certain circumstances.  38 
C.F.R. § 3.303(b); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Here, notably, the Veteran's diagnosed disorders are 
disorders that are first demonstrated through the results of 
clinical and laboratory testing that would not be capable of lay 
observation.  

The Board finds that any new medical opinion obtained today that 
purports to link the current diagnoses to service would be 
speculative at best, as there is no showing of element (2) from 
the McLendon analysis above - any evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies.  A new examination today 
would not provide a reasonable possibility of substantiating the 
Veteran's claims, and VA has no further duty to assist in this 
regard.  38 U.S.C.A. § 5103A(a)(2).  
 
The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   
 
For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents (e.g., Agent Orange) will be presumed to 
have been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).   

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Here, the Veteran seeks entitlement to service connection for 
arteriosclerotic heart disease, diabetic nephropathy, gouty 
arthritis, diabetes mellitus and hypertension.  He asserts that 
his current diagnosed disorders are etiologically related to his 
service, to include his alleged exposure to Agent Orange.  

Turning first to the Veteran's allegation of in-service exposure 
to Agent Orange, the record does not show that the Veteran had 
"service in Vietnam," such that exposure to Agent Orange or other 
herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).  "Service in Vietnam" for purposes 
of applying the herbicide presumption includes service in the 
waters offshore or service in other locations if the conditions 
of service involved duty or visitation to Vietnam from January 9, 
1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a). 

An opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam)  may not 
be considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A).  VAOPGCPREC 27-97 (July 23, 1997); see 
also comments section in Federal Register announcement of final 
rule adding diabetes to the list of Agent Orange presumptive 
diseases, 66 Fed. Reg. 23166 (May 8, 2001).  A veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam 
to have qualifying service.  Id.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has agreed with VA's interpretation of its regulations 
that "duty or visitation" in the Republic of Vietnam seems to 
contemplate actual presence on the landmass of the country.  Haas 
v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 129 
S.Ct. 1002 (2009).  Hence, a Veteran who never went ashore from 
ship on which he served in Vietnamese coastal waters is not 
entitled to a presumption of service connection for disabilities 
claimed as due to exposure to herbicides, including Agent Orange.  
Id.  In addition, the Federal Circuit held that "service in 
Vietnam" will not be presumed based upon the Veteran's receipt of 
a Vietnam Service Medal or Vietnam Campaign Medal.  See Id.

In this case, the Veteran's service personnel records do not show 
that the Veteran was ever physically present in the Republic of 
Vietnam for active duty service.  Rather, they show that he 
served in the U.S. Navy aboard several naval vessels that were 
stationed in the waters off Vietnam from 1964 to 1968.  A March 
2006 National Personnel Records Center (NPRC) response (PIES 
request) shows that VA was unable to confirm that he had "in-
country service." 

Regarding the Veteran's assertion that he had in-land and brown-
water way service, the Veteran is certainly competent to describe 
his duties, including observation about where he was stationed; 
however, in this case, the Board finds that his statements are 
inconsistent with evidence that the Board deems more reliable.  
As such, they are accorded little probative weight.
 
The Board notes that the Veteran has not provided the exact dates 
of his claimed excursions ashore in Vietnam.  Nor has he provided 
any specifics about his involvement on the landmass or in the 
coastal waterways of Vietnam. 
In evaluating the Veteran's account, the Board notes that the 
Veteran did not mention his excursions to shore until after the 
initial denial of his claim, which was denied because he did not 
have the "required service in Vietnam."  The Board finds that the 
timing of his recent recollections casts additional doubt on the 
veracity of his account.  

In short, for the reasons set out above, the Board finds that the 
Veteran's account regarding any visitation ashore in Vietnam is 
lacking in detail, is inconsistent with the record, and is 
ultimately lacking in credibility.  As the Board gives the 
Veteran's account less probative weight, the Board is thus left 
with the Veteran's service records, which verify only his service 
aboard ship.  While the Veteran's DD-214 shows that he was 
awarded the Vietnam Service Medal and Vietnam Campaign Medal, the 
award of these medals do not in and of itself entitle the Veteran 
to presumption to exposure to Agent Orange.  See Haas, 525 F.3d 
at 1193-1194.  As the requisite service in Vietnam is not shown, 
the presumption of exposure to herbicides does not attach.  38 
U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a)

Furthermore, the Veteran has not asserted actual exposure to 
herbicides, and there is no evidence of such.  As such, the Board 
finds the evidence is insufficient to demonstrate exposure to 
herbicides during the Veteran's military service.  He is, 
therefore, not entitled to service connection on a presumptive 
basis for any disease identified under 38 C.F.R. § 3.309(e). 

The Board next turns to whether the preponderance of the evidence 
of record shows that the current diagnoses for arteriosclerotic 
heart disease, diabetic nephropathy, gouty arthritis, diabetes 
mellitus and hypertension are otherwise related to the Veteran's 
service.   Here, the Board finds that the weight of the evidence 
is against all the claims. 

First, a review of the Veteran's service treatment records shows 
they are entirely negative for complaints of, or treatment for, 
heart problems, kidney problems, gouty arthritis, diabetes 
mellitus and hypertension.  On the seven report of examination 
during service, there were no findings of sugar or albumin 
reported and none of the recorded blood pressure readings (BPR) 
demonstrated hypertension for VA purposes.  See 38 C.F.R. § 
4.104, DC 7101, Note 1(the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm, or greater, with a diastolic 
blood pressure of less than 90mm).  On the report of a January 
1983 medical history, the Veteran indicated that he experienced 
chest pain and frequent headaches in service, but on the 
associated examination prior to separation report, it reflected 
no abnormal findings. 

The first medical evidence of heart problems, kidney problems, 
gouty arthritis, diabetes mellitus and hypertension was not shown 
until years after the Veteran's discharge from service.  A 
September 1989 post-service follow-up treatment record from the 
United States Naval Hospital shows that the Veteran was diagnosed 
with "new onset [hypertension]."   A July 2004 medical 
statement by Dr. A. M. C. that shows the Veteran has been treated 
since 2002 for arteriosclerotic heart disease and gouty 
arthritis.  A January 2010 medical statement from Dr. S. shows 
that the Veteran was diagnosed with diabetes mellitus and 
diabetic nephropathy in 2005.  

The Board has considered the findings on laboratory report from a 
July 1984 VA examination, which shows that the Veteran had higher 
than normal uric acid level, but there was no finding of gout, 
kidney or endocrine problems.  Moreover, the subsequent medical 
evidence does not show that the Veteran had any heart or 
cardiovascular problems, kidney problems, gouty arthritis, or 
diabetes mellitus until well beyond the first year after his 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

Further, the evidentiary gap between the Veteran's active service 
and the earliest medical evidence of prostate disorder weighs 
heavily against the Veteran's claims on a direct basis.  A 
lengthy period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against the 
claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

In addition, the record lacks any medical evidence establishing a 
possible relationship between the Veteran's current disorders and 
his period of active service.  As noted above in the 
Introduction, Dr. S.'s nexus statement has no probative value 
because it is premised upon an unsubstantiated account by the 
Veteran.  
See, e.g., Swann, 5 Vet. App. at 233; Reonal, 5 Vet. App. at 61.  
There is no other medical evidence that links any of the current 
disorders to service.  See 38 C.F.R. § 3.303(d).  The Veteran's 
assertion that his diagnosed disorders are etiologically related 
to his service is not competent and persuasive evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (no probative 
weight in the absence of evidence that he or she has the 
expertise to render opinions about medical matters).  

In sum, the record does not show that the Veteran was exposed to 
Agent Orange during his service.  He is not entitled to service 
connection on a presumptive basis for diabetes mellitus.  
Additionally, the preponderance of evidence does not show that 
any heart problems, kidney problems, gouty arthritis, diabetes 
mellitus or hypertension until years after the Veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  Further, 
there is no competent medical evidence that links the Veteran's 
current diagnosed disorders to his period of service.  38 C.F.R. 
§ 3.303. The evidence of record is not in relative equipoise.  
Accordingly, as the preponderance of the evidence is against the 
claims for entitlement to service connection for arteriosclerotic 
heart disease, diabetic nephropathy, gouty arthritis, diabetes 
mellitus and hypertension, the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. 
App. at 55-57 (1990).  


ORDER

Entitlement to service connection for arteriosclerotic heart 
disease is denied. 

Entitlement to service connection for diabetic nephropathy is 
denied. 

Entitlement to service connection for gouty arthritis is denied. 

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for hypertension is denied. 



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


